Opinion by
Judge Wilkinson, Jr.,
The Unemployment Compensation Board of Review (Board) found that claimant quit her employment rather than accept full-time employment under the same conditions as her part-time employment. In particular, the Board found that claimant refused the position because she did not receive an automatic pay raise. A review of the record in this case reveals that, while there is conflicting testimony, nevertheless, there is substantial credible testimony to support the Board’s decision.
We need not discuss what the result would be if this case were to be decided, as the referee did, that claimant was denied benefits under Section 402(a) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(a). Suffice it to say, the Board decided it under Section 402(b) (1), 43 P.S. §802(b) (1). Therefore we are not confronted with a case of refusing an offer of employment for family reasons.
Further there is no question that the work was suitable for she had been doing it on a part-time basis. It was the dissatisfaction with the wages which prompted claimant to quit. In this the Board is supported by claimant’s own testimony. See Mosley v. Un*270employment Compensation Board of Review, 15 Pa. Commonwealth. Ct. 447, 327 A.2d 199 (1974).
Accordingly, we will enter the following
Order
And Now, June 7,1979, the order of the Unemployment Compensation Board of Review, Decision No. B-152674, dated January 12,1978, is affirmed.